Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 10/20/2022.  
	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 21-27 and 29-39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berrak et al. (US 2005/0230321 in IDS) in view of article “Boron doped diamond electrode for wastewater treatment” by Alfaro et al (in IDS) and Volpe (US 2007/0199868 in IDS).
Regarding claim 21, Berrak teaches a process for treating wastewater comprising treatment electrocoagulating/electrofloating contaminants in a first and  second block of electrodes wherein metal ions are liberated from a metal anode and hydrogen gas is formed at the cathode thereby causing flotation as claimed (see Berrak paragraphs 17-21, 31, and 59-62). Berrak that the treatment is carried out absent chemical additives or other treatment agents while all treatment agents are generated in-situ (see Berrak paragraphs 29 and 88).
It is noted that Berrak does not detail the amount of suspended solids/dissolved solids removed, but one skilled in the art would have found it obvious to increase the amount of treatment agent (via residence time or current between the electrodes) in order to achieve the desired removal amount as it is merely optimizing known variables (concentration and residence time) in order to achieve the desired result (concentration of contaminants). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
Berrak fails to teach the electro-oxidizing step by at least one boron doped diamond coated anode in an electro-oxidation unit as claimed. Alfaro teaches that in treating streams with various contaminants, which include organic contaminants, boron-doped diamonds is an attractive electrode coating materials for electrolytic applications because they low capacitance, chemical inertness, and extreme electrochemical stability (see Alfaro page 227, Introduction).  While Alfaro teaches that doping with iridium oxide (an exemplary inert material taught by Berrak) also enhanced oxygen evolution, the reference also teaches that oxidation of organics to carbon dioxide, conversion of toxic organics, and evolution of hydroxyl radicals also occur (see Alfaro pages 227-228, Introduction and page 229 and Berrak paragraph 30). Berrak also teaches that the process is able to remove organics (Table 1; reduction in chemical oxidation demand, which is used to quantify organics in water). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process taught by Berrak to provide a boron-doped diamond coated electrodes as an inert electrode in an electro-oxidizing step in order to remove organics/reduce the COD in the stream being treated as the streams in Berrak also contain organics that should be removed to reduce COD levels after the initial electro-coagulating/flotation step (see Alfaro page 227-228, Introduction and page 229).  It is noted that as the electro-coagulating/flotation step is performed prior to the electro-oxidizing step, the floatable solids would already have been removed via the prior step. 
Berrak fails to teach an oxidant removal unit as claimed. Berrak teaches that the electrocoagulation step may be repeated or that the effluent may be returned for additional treatment (see Berrak paragraphs 31 and 84). As the treatment involves use of ions liberated by an iron electrode, treatment of the residual oxidants is taught.  Berrak teaches dissolution of metallic iron ions for electrocoagulation treatment which describes reaction of the metallic ions to produce oxides (see Berrak paragraphs 32). The oxides help create Berrak’s disclosed floc or sludge which can be separated to generate effluent wastewater (see also Berrak paragraph 12-16). The particular electrode, stack, or unit may where the iron anode is located meets the claim limitation of the oxidant removal unit.
As to the treatment of wastewater containing blackwater or graywater, Volpe teaches a similar process for purifying wastewater which comprises incorporating an electrocoagulation water purification system into a recycle stream to obtain purified water which can be reused for showers, sinks, baths, dishwaters, kitchens, or car washes and reducing the amount of waste by recycling (see Volpe abstract and paragraphs 9-10, 22, and 28-39). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process taught by Berrak and Alfaro because the treatment system can be incorporated into a cycle for purifying graywater which provides purified water for a variety of uses while reducing waste by recycling (see Volpe paragraphs 9-10, 22, and 28-39).
Regarding claims 22-27, Berrak teaches that the process steps can be repeated and/or fluid being treated recirculated ([0031] and [0084]). While Berrak is silent on the various units being batch or continuous, one skilled in the art would recognize that the process would have to be operated in a batch or continuous manner and modifying the operation to be either batch or continuous would have been an obvious matter to one skilled in the art (In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) (Claim directed to a method of producing a cementitious structure wherein a stable air foam is introduced into a slurry of cementitious material differed from the prior art only in requiring the addition of the foam to be continuous. The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.).
Regarding claims 29-32, the claims are directed to the effects of the method steps. As discussed above, it would have been obvious to modify the known variables (concentration of treatment agent and residence time) in order to achieve a desired result. 
Regarding claim 33, see claims 21 and 29-32 above. 
Regarding claims 34-39, see claims 22-27 above. 

Claim 41-42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berrak et al. (US 2005/0230321 in IDS) in view of article “Boron doped diamond electrode for wastewater treatment” by Alfaro et al (in IDS) and Krause et al. (US 4,282,175).
Regarding claims 41-42, Berrak teaches a process for treating wastewater comprising treatment electrocoagulating/electrofloating contaminants in a first and  second block of electrodes wherein metal ions are liberated from a metal anode and hydrogen gas is formed at the cathode thereby causing flotation as claimed (see Berrak paragraphs 17-21, 31, and 59-62). Berrak that the treatment is carried out absent chemical additives or other treatment agents while all treatment agents are generated in-situ (see Berrak paragraphs 29 and 88).
It is noted that Berrak does not detail the amount of suspended solids/dissolved solids removed, but one skilled in the art would have found it obvious to increase the amount of treatment agent (via residence time or current between the electrodes) in order to achieve the desired removal amount as it is merely optimizing known variables (concentration and residence time) in order to achieve the desired result (concentration of contaminants). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
Berrak fails to teach the electro-oxidizing step by at least one boron doped diamond coated anode in an electro-oxidation unit as claimed. Alfaro teaches that in treating streams with various contaminants, which include organic contaminants, boron-doped diamonds is an attractive electrode coating materials for electrolytic applications because they low capacitance, chemical inertness, and extreme electrochemical stability (see Alfaro page 227, Introduction).  While Alfaro teaches that doping with iridium oxide (an exemplary inert material taught by Berrak) also enhanced oxygen evolution, the reference also teaches that oxidation of organics to carbon dioxide, conversion of toxic organics, and evolution of hydroxyl radicals also occur (see Alfaro pages 227-228, Introduction and page 229 and Berrak paragraph 30). Berrak also teaches that the process is able to remove organics (Table 1; reduction in chemical oxidation demand, which is used to quantify organics in water). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process taught by Berrak to provide a boron-doped diamond coated electrodes as an inert electrode in an electro-oxidizing step in order to remove organics/reduce the COD in the stream being treated as the streams in Berrak also contain organics that should be removed to reduce COD levels after the initial electro-coagulating/flotation step (see Alfaro page 227-228, Introduction and page 229).  It is noted that as the electro-coagulating/flotation step is performed prior to the electro-oxidizing step, the floatable solids would already have been removed via the prior step. 
Berrak fails to teach an oxidant removal unit as claimed. Berrak teaches that the electrocoagulation step may be repeated or that the effluent may be returned for additional treatment (see Berrak paragraphs 31 and 84). As the treatment involves use of ions liberated by an iron electrode, treatment of the residual oxidants is taught.  Berrak teaches dissolution of metallic iron ions for electrocoagulation treatment which describes reaction of the metallic ions to produce oxides (see Berrak paragraphs 32). The oxides help create Berrak’s disclosed floc or sludge which can be separated to generate effluent wastewater (see also Berrak paragraph 12-16). The particular electrode, stack, or unit may where the iron anode is located meets the claim limitation of the oxidant removal unit.
As to the treatment of wastewater containing blackwater or graywater, Krause teaches a similar process for purifying wastewater via electrolysis which comprises incorporating an electrolytic cell having a cathode and anode into a water purification system/process whereby the wastewater treated can graywater or blackwater thereby allowing for either discharge to the environment or use when desired (Krause Fig. 1 and C2/L67-C4/L42). As such, it would have been obvious to apply the Berrak wastewater process to a specific blackwater stream as such blackwater is known to be treated via similar electrolytic means. 
It is noted that the results of treatment would be dependent on the method steps performed. Claims 33 and 41-42 have limitations directed to the effects of the method steps (COD, TSS, or fecal coliform content). As discussed above, it would have been obvious to modify the known variables (concentration of treatment agent and residence time) in order to achieve a desired result. 
Allowable Subject Matter
Claims 43-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 10/20/2022 have been fully considered but they are not persuasive. Applicant argues that modified Berrak fails to teach the electro-oxidation unit performing without flotation of the suspended solids. As discussed above, the actual method steps claimed are rendered obvious in Berrak in view of Alfaro. The results of the electro-oxidation step occurring without flotation of the suspended solids would be the result of the electro coagulation/flotation steps being performed prior to the electro-oxidation unit taught in Alfaro. 
Applicant argues that the oxidant removal unit in Berrak as outlined in the rejection above would not occur after the electro-oxidation unit in Alfaro. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Berrak in view of Alfaro teaches treating a wastewater stream with an electro-oxidation unit and that the method steps can be repeated. As such, one skilled in the art would have found it obvious to recycle/repeat the process of electrocoagulation/flocculation treatment and electrooxidation thereby also causing oxidant removal as well. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777